218 F.3d 706 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.Ebenezer DIKEOCHA,    Defendant-Appellant.
No. 99-3235
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 12, 2000
Decided June 27, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern  Division.  No. 90 CR 654--James F. Holderman, Judge.
Before CUDAHY, COFFEY and KANNE, Circuit  Judges.
COFFEY, Circuit Judge.


1
In October of  1990, Ebenezer Dikeocha, the defendant-  appellant in this case, was charged in a  superseding indictment in the Northern  District of Illinois, along with three  other individuals, with conspiracy to  distribute and distribution of heroin.  See 21 U.S.C. sec.sec. 846 and 841(a)(1).  Dikeocha and his co-conspirators, Vincent  Nwafor, Gibson Nwafor, and Charles  Emenogha were convicted following  separate jury trials.1  Dikeocha's co-conspirators were convicted in 1991, and  this court later affirmed each of their  convictions and sentences. See United  States v. Emenogha, 1 F.3d 473 (7th Cir.  1993). Dikeocha was not tried until March  of 1999 because he was a fugitive, but  after he was apprehended, and following a  jury trial, he was also convicted on all  three counts charged.


2
At Dikeocha's sentencing, the district  court relied, in part, on the testimony  of Larry Palmer, an unindicted co-  conspirator, who testified on behalf of  the government at the 1991 trial of  Dikeocha's co-conspirators. The court  sentenced Dikeocha to 188 months'  imprisonment, $2500 in restitution, a  $2500 fine, a $150 special assessment,  and five years' supervised release.  Dikeocha appeals his conviction and his  sentence. We affirm.

I.  BACKGROUND

3
In August of 1989, Sergeant Regina  Evans, an undercover officer of the  Chicago Police Department, purchased  heroin from co-conspirator Vincent Nwafor  during a meeting arranged by Nwafor's  girlfriend, Darlene Sumpter, who was  acting as a confidential informant.  Sergeant Evans again purchased heroin  from Nwafor in September and December of  1989.


4
On January 25, 1990, Nwafor told  Sergeant Evans that he was leaving the  country to obtain heroin, but that his  associates would probably be able to  procure drugs for her while he was out of  the country if any became available. On  March 23, 1990, Sergeant Evans purchased  a total of 53.7 grams of heroin from the  defendant, Ebenezer Dikeocha, a/k/a  "Ebeny," a/k/a "Ahijo," during a meeting  in a parking lot in Chicago, Illinois. In  a taped conversation with the undercover  officer on that date, Ebeny stated that  he and Nwafor "work together," and that  "Vince is my cousin." A check of the  charges on Ebeny's cell phone revealed  that the telephone was billed to the home  address of "Ebenezer Dikeocha."2


5
In late March of 1990, Sumpter, who was  cooperating with the Drug Enforcement  Administration (DEA) at the time, advised  the DEA that she was planning a trip to  Nigeria to visit her boyfriend, Vincent  Nwafor. DEA officials advised Sumpter not  to travel to Nigeria and further that her  bags would be searched at the airport.  She disregarded this advice and arrived  at O'Hare International Airport on March  31, 1990, to effectuate her plan to  travel to Nigeria. The U.S. Customs  officials at O'Hare intercepted her and  questioned her once she had completed  checking four suitcases and two U-Haul  boxes. Although Sumpter told the Customs  officers that she had less than $1000  with her, a search of her checked luggage  and boxes revealed $99,940 concealed in  laundry detergent boxes. Forty of the  bills matched the serial numbers of those  used in the March 23, 1990, undercover  purchase from "Ebeny" and were found in a  box with "Ebenezer" written on the side.


6
Other items in her baggage seized at  O'Hare that day contained electronic  equipment bearing the names "Ebenezer  Dikeocha Ahijo" and "Ebenezer Dikeocha."  Still other boxes containing cash and  more equipment were labeled "Ebeny,"  "Vin," and "Vincent." Sumpter also was  found to be carrying a letter addressed  to co-conspirator Vincent Nwafor signed  by "Ahijo" which stated "it will be  better if we can pull all the resources  together to make a big buy," and "with  what (I) am enclosing . . . that will be  enough to purchase 5 for both of us."


7
Sumpter was in the custody of U.S.  Customs officials at O'Hare while her  bags were being searched, and after the  search was completed Customs agents  turned her over to the DEA. Sumpter  agreed to cooperate further with the DEA  so as not to be charged. Subsequently,  she made taped telephone calls to Ebeny  wherein they had a discussion concerning  the money she was carrying at the time of  her apprehension at O'Hare.


8
On July 25, 1990, co-conspirator Charles  Emenogha was arrested at O'Hare in  possession of 997 grams of heroin. In a  tape recorded conversation with Larry  Palmer, who was cooperating with law  enforcement, co-conspirator Gibson Nwafor  stated that the heroin carried by  Emenogha at the time of his arrest at  O'Hare belonged to four or five people,  including Dikeocha. Gibson Nwafor also  stated during the recorded conversation  that Dikeocha had met Emenogha in  Brussels, but that Dikeocha had flown  separately to New York while Emenogha  flew into Chicago.


9
Co-conspirators Emenogha and Gibson  Nwafor were arrested on drug charges on  September 9, 1990, and co-conspirator  Vincent Nwafor was arrested on September  10, 1990. Although a warrant had been  issued for Dikeocha's arrest, United  States Marshals were unable to arrest him  contemporaneously with his co-  conspirators because he had departed for  Nigeria earlier in September of 1990.


10
On December 7, 1995, an individual using  the name "Mario Taylor" and the address  of Dikeocha's girlfriend, Diedre Brown,  made application for and received a pass  port. The photograph accompanying the  application was that of the defendant,  Dikeocha. On March 20, 1997, Dikeocha  attempted to enter the United States  using the fraudulent passport bearing  Mario Taylor's name with his (Dikeocha's)  picture, but he was refused entry. After  questioning by Immigration and  Nationalization authorities, the  defendant admitted that he was not Mario  Taylor, and that his real name was Ebeny  Dikeocha.


11
On October 16, 1997, Dikeocha was  arrested, at Diedre Brown's apartment, on  the drug charges referred to in the 1990  indictment. It was discovered at the time  of Dikeocha's arrest that he had gained  entry into the United States using a  fraudulent passport bearing the name of  "Lawrence Taylor."3


12
Like his co-conspirators who had been  found guilty years before, Dikeocha went  to trial before a jury and was found  guilty of two counts of distributing  heroin and one count of conspiring to  distribute heroin. On appeal, Dikeocha  challenges his conviction before the jury  and alleges that the jury was improperly  allowed to consider a document from the  INS files linking him to Vincent Nwafor.  He also challenges his sentence, arguing  that the trial judge improperly relied at  sentencing on the transcribed testimony  of Larry Palmer in determining Dikeocha's  relevant conduct.

II.  ISSUES

13
On appeal, we consider: 1) whether the  district court abused its discretion in  admitting in evidence an INS record  filled out by one of Dikeocha's co-  conspirators when seeking entry into the  United States; and 2) whether it was  error for the trial court to rely on the  testimony of a government witness (Larry  Palmer), who had previously testified in  the trial of the defendant's co-  conspirators regarding Dikeocha's drug  smuggling and selling activities, at  sentencing because the testimony was  unreliable.

III.  DISCUSSION

14
A.  Admission at Trial of Nwafor's INS   File


15
Dikeocha objects to the admission at  trial of a document from Vincent Nwafor's  INS file. The document contained a  statement from Vincent Nwafor reciting  that he had a brother named Geoffrey  Nwafor; Dikeocha had told the INS that he  had a cousin by the same name. Thus,  Dikeocha argues that if the jury believed  that Vincent Nwafor had a brother named  Geoffrey Nwafor, and the defendant had a  cousin named Geoffrey Nwafor, then  Vincent and Dikeocha were in all  probability cousins (unless there were  two separate individuals with the same  rather unusual name of "Geoffrey Nwafor,"  both with relatives who sought entry into  the United States from Nigeria).


16
Dikeocha claims that the document from  the INS file is inadmissible hearsay and  also is unduly prejudicial because it  served to establish his identity as Ebeny  and his link to Vincent Nwafor for the  jury. He argues that there was evidence  offered at trial that one of the  individuals who had sold drugs to  Sergeant Evans was a cousin of Nwafor's  and that the INS record tended to  establish that he in fact was Vincent's  cousin. In short, Dikeocha argues that  the document from Vincent Nwafor's INS  file was essential to establish that the  "Ebeny" who had sold drugs to Sgt. Evans  was, indeed, Ebenezer Dikeocha.


17
As we stated in United States v. Aldaco,  201 F.3d 979, 984 (7th Cir. 2000)  (internal quotations and citations  omitted):


18
We review a district court's decision to  admit evidence for an abuse of  discretion, affording great deference to  the trial court's determination of the  admissibility of evidence because of the  trial judge's first-hand exposure to the  witnesses and the evidence as a whole,  and because of the judge's familiarity  with the case and ability to gauge the  impact of the evidence in the context of  the entire proceeding.


19
However, even if the admission of the  information from Nwafor's INS file was an  abuse of discretion, this court would not  reverse if the admission of the evidence  was harmless error. See United States v.  Hardin, 209 F.3d 652, 664 (7th Cir. 2000)  (citation omitted).


20
Evidentiary errors are deemed harmless,  and thus not grounds "for reversing a  jury's verdict," unless they had "'a  substantial and injurious effect or  influence on the jury's verdict.'" United  States v. Jarrett, 133 F.3d 519, 529 (7th  Cir. 1998) (citations omitted). We are of  the opinion that the reception in  evidence of Vincent Nwafor's INS file  linking him to the defendant through the  common relative Geoffrey Nwafor did not  have a "substantial or injurious" effect  on the jury's ultimate decision that the  Ebenezer Dikeocha who was on trial was  the same person as "Ebeny" who had sold  drugs to the undercover Sergeant, Regina  Evans. A review of the record clearly  reveals that there was substantial other  evidence demonstrating that the defendant  was, in fact, "Ebeny."


21
First and foremost, Sergeant Regina  Evans, who had previously participated in  an undercover face-to-face heroin  transaction with Ebeny, made an in-court  identification of Ebenezer Dikeocha as  the same man from whom she had bought  heroin in a parking lot on March 23,  1990. Sergeant Evans testified that the  drug transaction with Ebeny was extremely  memorable because it was the largest drug  buy of her career, some $10,000 worth of  heroin. This in-court identification from  the officer alone would provide  sufficient grounds for a jury to conclude  that the defendant, Ebenezer Dikeocha,  was Ebeny, but the record reflects that  there was a wealth of additional evidence  in support of this conclusion: 1) Ebeny  acknowledged in a tape-recorded conversa  tion with Sergeant Evans in March of 1990  that he was Vincent Nwafor's cousin, and  Ebenezer Dikeocha's INS application  listed an individual with the same  unusual surname, Nwafor, as being his  cousin; 2) the drug dealer who sold  Sergeant Evans heroin in 1990 used the  name "Ebeny," and the government offered  testimony from an INS agent that the  defendant told the INS in 1997 that his  name was "Ebeny Dikeocha;" 3) boxes  seized during the search of Sumpter's  baggage in 1990 at O'Hare airport were  labeled "Ebenezer Dikeocha," "Ebeny", and  "Ebenezer Dikeocha Ahijo;" and 4) the  cell phone used in some of the drug  transactions with Sergeant Evans in 1990  was registered to an individual residing  at Ebenezer Dikeocha's home address. Thus  even without the information contained in  Vincent Nwafor's INS file, the record  reflects that there was more than  sufficient evidence from which a  reasonable jury could have concluded that  the defendant Ebenezer Dikeocha was one-  in-the-same as Ebeny, the heroin dealer.  Therefore, even assuming that the trial  judge's decision to admit Nwafor's INS  document was improper, we hold that it  was harmless error.


22
B.  Reliance on Palmer's Testimony in  Determining Relevant Conduct


23
Dikeocha also argues on appeal that the  judge improperly relied on the  transcripts of statements made by Larry  Palmer, an unindicted co-conspirator, who  testified during the 1991 trial of  Dikeocha's co-conspirators.4 Palmer's  testimony from the previous trial  included accounts of several drug  smuggling expeditions involving himself,  Vincent and Gibson Nwafor, Charles  Emenogha, the defendant, Ebenezer  Dikeocha, and others. Dikeocha claims  that Palmer's testimony linking him to  3.5 kilograms of heroin, an amount which  the trial judge found to be  "conservative," was untrustworthy.


24
"[I]t is the sentencing judge alone who,  based upon the evidence received, decides  the identity and quantity of the drug  distributed in an offense. . . . [I]n  making these findings, he consider[s] the  credibility, knowledge, and experience of  the witnesses and determine[s] the  reliability of a permissibly-broad range  of evidence, including hearsay." United  States v. Branch 195 F.3d 928, 934 (7th  Cir. 1999). Thus, "[w]e review  deferentially, looking only for clear er  ror, a district court's calculation of  drug quantities under the guidelines."  United States v. Robinson, 164 F.3d 1068,  1070 (7th Cir.), cert. denied, 120 S. Ct. 628 (1999). Further, the information  relied upon by the district court for  purposes of determining relevant conduct  at sentencing need not be proven beyond a  reasonable doubt, but rather the  testimony relied upon by the court must  possess a "sufficient indicia of  reliability to support its probable  accuracy." Id. (citation omitted); see  also United States v. Jackson, 207 F.3d 910, 920-21 (7th Cir. 2000).


25
We reject Dikeocha's assertion that the  trial court improperly relied upon Larry  Palmer's testimony. The court's ruling  that Palmer's testimony at the previous  trial possessed sufficient indicia of  reliability was proper in that his  testimony implicating Dikeocha was  detailed, based upon personal knowledge,  and subject to a thorough cross-examination by three attorneys acting on  behalf of Dikeocha's co-conspirators,  resulting in what amounts to almost 100  pages of trial transcript. The three  different attorneys representing  Dikeocha's co-conspirators vigorously  cross-examined Palmer at trial, grilling  him extensively on topics like his  potential bias, his deal with the  government, his own heroin dealing, his  involvement in insurance fraud, and so  on.5 Furthermore, Palmer's testimony  regarding Dikeocha's participation in the  conspiracy was consistent with, and  supported by, other testimony presented  at Dikeocha's trial. Finally, Dikeocha  never saw fit to present any evidence to  contradict Palmer's testimony that he was  responsible for 3.5 kilograms of heroin.  See United States v. Amerson, 185 F.3d 676, 689 (7th Cir. 1998) (A defendant's  self-serving assertions may be  discredited by the court when they find  no support in "any facts, any exhibits,  evidence, and/or logical reasoning.").


26
A trial judge's determination of the  amount of drugs constituting the  defendant's relevant conduct will not be  set aside unless we were to find clear  error in the court's findings upon review  or it was established that it was based  upon unreliable information. See  Robinson, 164 F.3d at 1070. We hold that  the trial court's determination of the  drug quantity constituting Dikeocha's  relevant conduct for sentencing purposes  was not clearly erroneous because there  is far more than a sufficient indicia of  reliability to support the probable  accuracy of the 1991 trial testimony of  the absent witness, Palmer.


27
The defendant's conviction and sentence  are


28
AFFIRMED.



Notes:


1
 In United States v. Emenogha, 1 F.3d 473, 476 (7th  Cir. 1993), this court described the key players  in the conspiracy as follows:    Vincent Nwafor, the prime mover in the  enterprise, organized the purchases and the  subsequent distributions. Gibson Nwafor,  Vincent's brother, handled the  financialarrangements. Gibson Nwafor held the  profits at his own apartment, converted the  proceeds to larger bills for easier handling at  various Chicago banks, and wire-transferred money  out of the country on Vincent Nwafor's behalf.  Mr. Emenogha, who is the Nwafors' cousin, acted  as a courier and brought heroin to Chicago from  Nigeria on at least three occasions.
The operation was assisted by [the defendant in  the instant case] Ebenezer Dikeocha, who smuggled  heroin into the United States and distributed it  at least once in conjunction with Vincent Nwafor.  Additional distributors were Andy Uwazoke and Ike  Agu. Larry Palmer, a/k/a Lawrence Ofuokwu  (hereinafter "Palmer"), an uncharged member of  the conspiracy, traveled to Nigeria to purchase  heroin; he pled guilty to a drug charge in  Maryland and agreed to cooperate with the United  States in investigating other members of the  conspiracy. Other couriers for the conspiracy  were Tracy Ousley, Beverly (last name not known),  and Darlene Sumpter, Vincent Nwafor's girlfriend,  who contacted the Drug Enforcement Administration  (DEA) in 1989 and agreed to cooperate in  arranging an undercover purchase of heroin  between Vincent Nwafor and Chicago police officer  Regina Joanes.


2
 The cell phone was subscribed to by an "Andy  Okoro" with a billing address at 1415 West Pratt,  Chicago, Illinois. At the same time in 1990,  Ameritech billed "Ebenezer Dikeocha" for home  telephone service at the same address.


3
 The record does not reflect when Dikeocha was  able to re-enter the United States.


4
 The judge relied on transcripts of Palmer's  testimony when sentencing Dikeocha in 1999  because Palmer was unavailable to testify as he  was out of the country in Nigeria at the time of  Dikeocha's trial and sentencing.


5
 Dikeocha asserts that it was unfair for the  district court to rely on Larry Palmer's  testimony because his counsel did not have the  opportunity to cross-examine him, as Palmer was  in Nigeria and therefore unavailable to testify  at Dikeocha's trial. However, the fact that  Dikeocha did not have the opportunity to cross-  examine Palmer is a problem of his own making for  he had departed from the country at the time of  the scheduled trial. Had Dikeocha not been a  fugitive until 1997, he more than likely would  have been tried with his co-conspirators in 1991,  and would have had the opportunity to personally  cross-examine Palmer at that time.